Citation Nr: 1536156	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a residual scar of the right middle finger.

2.  Entitlement to an initial compensable rating for a residual scar of the right ring finger.

3.  Entitlement to service connection for degenerative arthritis of the right middle finger.

4.  Entitlement to service connection for degenerative arthritis of the right ring finger.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in October 2014, when it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran has two linear scars on the right middle and ring fingers.

2.  The Veteran's two scars are painful, but not unstable.

3.  The scars on the Veteran's right middle and ring fingers limit the motion of the individual digits.  

4.  The Veteran's currently diagnosed degenerative arthritis of the right middle and ring fingers constitutes a chronic disease under 38 C.F.R. § 3.309, which has been linked to an in-service injury through a continuity of symptomatology.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent disability rating for painful or stable scars on the right middle and ring fingers have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.118, Diagnostic Code 7804 (2014).

2.  The criteria for entitlement to an initial 10 percent disability rating for painful motion of the right middle finger have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 5229, 4.118, Diagnostic Code 7805 (2014).

3.  The criteria for entitlement to service connection for degenerative arthritis of the right middle and ring fingers have been met.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This decision constitutes a full grant of benefits sought with respect to service connection.  Therefore, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the Veteran's appeal of the initial rating assigned for the residual scars on her right middle and ring fingers.  

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has satisfied the notice requirements of the VCAA.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  There has been substantial compliance with the Board's October 2014 remand instructions, as the Veteran was afforded an adequate examination to assess the severity of her service-connected disability.  The May 2015 VA examiner provided sufficient information to rate the residual scars on the Veteran's right middle and ring fingers, and the AOJ issued a supplemental statement of the case after the examination was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to an Initial Compensable Rating for Residual Scars on the Right Middle and Ring Fingers

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Scars are rated under 38 C.F.R. § 4.118, which provides five diagnostic codes for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05; see also 73 Fed. Reg. 54710 (Oct. 23, 2008) (eliminating Diagnostic Code 7803).  Diagnostic Code 7800 relates to scars on the head, face, and neck and is inapplicable in the Veteran's case, as the scars in question are on her fingers.  Diagnostic Codes 7801 and 7802 are for scars that are nonlinear.  The May 2015 VA examination revealed the scars on the Veteran's right middle and ring fingers are both linear; therefore, a rating under Diagnostic Codes 7801 and 7802 is not warranted.  

However, the May 2015 examiner noted the scars on the Veteran's right middle and ring fingers are painful, but stable.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.   If the scars are both painful and unstable, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars, but this is inapplicable in the Veteran's case because the evidence establishes her scars are painful, but not unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  Thus, an initial 10 percent rating is assigned under Diagnostic Code 7804.

Diagnostic Code 7805 provides for an additional rating for any disabling effect not considered by Diagnostic Codes 7800, 7801, 7802, and 7804 and indicates the additional disability should be rated under the appropriate diagnostic code.  Here, there is additional disability not considered by 7800, 7801, 7802, and 7804.  The May 2015 examiner indicated the scars on the Veteran's right middle and ring fingers limit the flexion of the fingers, which compromises the grip of the right hand.  

Limitation of motion of individual digits is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228-30.  Limitation of the ring finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Therefore, a compensable rating is not available for this impairment.  Limitation of the middle finger is compensable, if there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

While the May 2015 examiner did not provide specific findings with respect to the diagnostic criteria, she noted painful motion of the joint of the middle finger due to the Veteran's scar.  It is VA policy to recognize painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This policy applies to any disability that affects the movement of joints, not just arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore, a 10 percent rating is warranted for limitation of motion produced by the scar on the Veteran's right middle finger.  Although this is the minimum compensable rating for limitation of motion of the middle finger, it is also the highest rating available, as there is no evidence of ankylosis of any digit.  Thus, a 10 percent rating is assigned for limitation of motion of the right middle finger.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5229, 4.118, Diagnostic Code 7805.  The assignment of this rating should be noted with respect to the rating determination following the grant of service connection for degenerative arthritis of the right middle and ring fingers included in this decision to ensure compliance with the prohibition of pyramiding of ratings.  See 38 C.F.R. § 4.14.  

All applicable diagnostic codes have also been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The evidence establishes the Veteran is entitled to an initial 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for two painful, but stable scars.  She is also entitled to an initial 10 percent rating for limitation of motion of the middle finger under 38 C.F.R. § 4.118, Diagnostic Code 7805, as evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's scars are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address irregularity, instability, and pain, as well as additional functional impairment, resulting from scars.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board has also considered total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompasses a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran has been assigned TDIU since April 30, 2012.  Thus, the only period that requires further consideration with regard to TDIU is the period from October 30, 2009 to April 29, 2012.  The Veteran did not meet the schedular percentage requirements for TDIU during this period.  See 38 C.F.R. § 4.16(a).  However, it is VA policy is to grant TDIU in all cases where the service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on an extra-schedular basis in the first instance, but must adjudicate whether referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001).

While there is evidence that the Veteran was unable to work from June to September 2010 due to a finger infection, it appears this condition was unrelated to her service-connected disabilities, as she was diagnosed as having paronychia in fingers on her left and right hand during the appeal period.  Furthermore, her application for disability benefits with Social Security Administration (SSA) indicates she stopped working in February 2012.  She remained contracted as an independent insurance agent until September 2012 and made at least $2,397.39 during 2012 in this capacity.  Thus, it appears the Veteran's service connected disabilities did not prevent her from engaging in substantially gainful employment prior to the effective date of her grant of TDIU in April 2012.  Accordingly, referral for consideration of TDIU on an extra-schedular basis is unnecessary.  

Entitlement to Service Connection for Degenerative Arthritis of the Right Middle and Ring Fingers

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran cut her middle and ring fingers during service in July 1982.  Contemporaneous service treatment records for the injury are unavailable.  The Veteran claims she was required to undergo surgery after the July 1982 injury to repair extensive damage to her ligaments, tendons, and veins because her fingers were cut to the bone.  She reported residual pain and swelling in her right middle and ring fingers on a report of medical history at her separation from service in September 1983.  Given the service treatment records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule in the Veteran's case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Under this heightened duty, the Veteran's report of residual pain and swelling in her right middle and ring fingers on the September 1983 report of medical history is sufficient to establish that the condition was noted in service.  Id. 

The Veteran has also claimed she has continuously experienced pain, swelling, and stiffness in her right middle and ring fingers since separation from service.  She is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

There is also medical evidence linking the Veteran's currently diagnosed degenerative arthritis to her post-service symptomatology.  After a September 2009 examination, a VA physician, A.M., M.D., determined the Veteran had moderate to significant degenerative changes at the first and second distal interphalangeal joints on the right middle and ring fingers.  She noted mild degenerative changes otherwise.  She further stated the moderate to significant degenerative changes to the right middle and ring fingers were most likely the result of the July 1982 in-service injury.

Although May 2010 and March 2015 VA examiners determined the degenerative changes in the Veteran's right middle and ring fingers were less likely than not the result of the in-service injury, it does not appear that they considered the Veteran's reports of surgery to repair extensive damage to her ligaments, tendons, and veins following the injury.  More specifically, the March 2015 examiner based her rationale on the lack of contributing factors for degenerative arthritis, such as ligamentous or joint damage, which is contrary to the Veteran's assertions regarding the severity of the in-service injury.  In sum, neither examiner addressed the Veteran's lay assertions regarding the severity of the in-service injury, or her reports of a continuity of symptomatology since separation from service.  They instead chose to focus on the lack of treatment for the condition immediately following separation from service.  However, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  Furthermore, the mere absence of documented treatment for pain since separation from service cannot be the sole basis for concluding the Veteran has not continuously experienced the reported symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the probative value of the opinions is diminished, and they do not outweigh the September 2009 opinion linking the Veteran's current disability to the in-service injury.  

Ultimately, the evidence establishes the Veteran has a current diagnosis for degenerative arthritis of the right middle and ring fingers, which constitutes a chronic diseases under 38 C.F.R. § 3.309.  There is evidence of an in-service injury to the fingers, and the nexus requirement for service connection has been established by a continuity of symptomatology.  Accordingly, service connection for degenerative arthritis of the right middle and ring fingers is warranted.  


ORDER

Entitlement to an initial 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 is granted.

Entitlement to an initial 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 is granted.

Entitlement to service connection for degenerative arthritis of the right middle and ring fingers is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


